Martin, J.
delivered the opinion of the court. The plaintiffs demand an account of the estate of their parents, which came to the hands of the defendants' insolvent, as the executor of the plaintiff’s father and their tutor.
They had judgment for $5324, and the defendants appealed. The plaintiffs under *113the late act of assembly complained, that the court a quo erred in making them too small an allowance, and on giving judgment for a whole sum to be paid to them jointly.
East'n District.
July, 1822.
Cuvillier for the plaintiffs; Derbigny for the defendants.
After a very minute examination of the evidence, we are not able to say that the court below erred in the amount due by the defendants : but there is certainly an error, in making a joint allowance, and causing the eldest heir to pay a proportion of the maintenance and education of the youngest.
It is therefore ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, and that the plaintiff Francis, recover from the defendants the sum of $1930, nineteen hundred and thirty dollars; the plaintiff Mitchell, $1486, fourteen hundred and eighty-six dollars; the plaintiff Susan, $1089, one thousand and eighty-nine dollars; and the plaintiff Marian, $819, eight hundred and nineteen dollars; in all, $5324, five thousand three hundred and twenty-four dollars; with costs in both courts.